DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 2-15 are pending wherein claims 1, 5, 9, 13 are in independent form. 
3.	Claim 1 has been amended. In view of amendment, statutory double patenting rejection under 35 U.S.C. 101 is withdrawn.
4.	Claims 2-15 have been added newly.
Response to Arguments
5.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 8 of the remarks, applicant argues, “That is, Pica and Kim are silent with respect to a method performed by a user equipment (UE) in a wireless communication system, the method comprising: determining whether a traffic is predicted to not occur for a predetermined duration; and transmitting, to a base station, a message including information on a release preference based on the determination, wherein the release preference includes an indication associated with a preferred radio resource control (RRC) state to transition out of an RRC connected mode.”



		In response, examiner respectfully disagrees because:
		Pica teaches a method performed by a user equipment (UE) in a wireless communication system (Fig. 3-4, Abstract), the method comprising: 	(i) determining whether a traffic is predicted to not occur for a predetermined duration (traffic is predicted to not occur for the estimated duration of transmission inactivity period) (Fig. 4A-B, 4E, Par 0061-0064, Par 0066-0070, Par 0077-0081); and (ii) transmitting, to a base station, a message (transmission inactivity notification, Fig. 4A, Fig. 4E) including information (cessation of UE data transmission, estimated duration of transmission inactivity period) on a release preference (cessation of UE data transmission) based on the determination (estimated duration of transmission inactivity period) (Fig. 4A-B, 4E, Par 0064, Par 0066-0070, Par 0080-0081, Par 0083-0084), (iii) wherein the release preference (cessation of UE data transmission included in the transmission inactivity notification message) includes an indication (estimated duration of transmission inactivity period) associated with a preferred radio resource control (RRC) state (CELL_PCH, URA_PCH, Idle state) to transition out of an RRC connected mode (CELL_DCH, CELL_FACH) (Fig. 4A-B, 4E, Par 0064, Par 0066-0067, Par 0079-0081, Par 0083-0084 ---- the estimated duration of transmission inactivity period is an indication of a preferable/suitable RRC state. When the estimated duration of transmission inactivity period is long, the preferable/suitable RRC state is CELL_PCH, URA_PCH, or Idle state).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,869,271. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Re claim 1 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 2 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 3 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 4 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 5 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 6 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 7 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 8 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 9 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 10 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 11 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 12 of the instant application, claim 1 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 13 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 14 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.
Re claim 15 of the instant application, claim 8 of U.S. Patent No. 10,869,271 recites every limitation.

Claim Objections
9.	Claims 3, 7, 11, 15 are objected to because of the following informalities:  
	“RRC Idle mode” is recited twice in claim 3, Line 2-3.
	“RRC Idle mode” is recited twice in claim 7, Line 2-3.
	“RRC Idle mode” is recited twice in claim 11, Line 2-3.
	“RRC Idle mode” is recited twice in claim 15, Line 2-3.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pica et al (US 20120264416 A1, hereinafter referred to as Pica).
		Re claim 1, Pica teaches a method performed by a user equipment (UE) in a wireless communication system (Fig. 3-4, Abstract), the method comprising:
	(i) determining whether a traffic is predicted to not occur for a predetermined duration (traffic is predicted to not occur for the estimated duration of transmission inactivity period) (Fig. 4A-B, 4E, Par 0061-0064, Par 0066-0070, Par 0077-0081); and
	(ii) transmitting, to a base station, a message (transmission inactivity notification, Fig. 4A, Fig. 4E) including information (cessation of UE data transmission, estimated duration of transmission inactivity period) on a release preference (cessation of UE data transmission) based on the determination (estimated duration of transmission inactivity period) (Fig. 4A-B, 4E, Par 0064, Par 0066-0070, Par 0080-0081, Par 0083-0084),
	(iii) wherein the release preference (cessation of UE data transmission included in the transmission inactivity notification message) includes an indication (estimated duration of transmission inactivity period) associated with a preferred radio resource control (RRC) state (CELL_PCH, URA_PCH, Idle state) to transition out of an RRC connected mode (CELL_DCH, CELL_FACH) (Fig. 4A-B, 4E, Par 0064, Par 0066-0067, Par 0079-0081, Par 0083-0084 ---- the estimated duration of transmission inactivity period is an indication of a preferable/suitable RRC state. When the estimated duration of transmission inactivity period is long, the preferable/suitable RRC state is CELL_PCH, URA_PCH, or Idle state).
		Claim 9 recites a UE performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 6, 10, 14, Pica teaches that the message is a UE Assistance Information message (transmission inactivity notification provides UE assistance to make RRC state transition) (Fig. 4A-B, 4E, Par 0064, Par 0066-0070, Par 0080-0081, Par 0083-0084).
		Re claims 3, 7, 11, 15, Pica teaches that the preferred radio resource control (RRC) state includes at least one of an RRC idle mode (Idle mode), the RRC connected mode (CELL_DCH), RRC idle mode, or an out of connected mode (CELL_PCH, URA_PCH) (Fig. 4A-B, 4E, Par 0047-0054, Par 0064, Par 0066-0070, Par 0080-0081, Par 0083-0084).
		Re claims 4, 12, Pica teaches to monitor a plurality of traffic transmissions/receptions associated with a plurality of applications (monitoring client application in Fig. 4A, Fig. 4E and other applications in Fig. 4B) executed on the UE (stop/complete/terminate transmitting periodic data, no data to send, periodic data transmission associated with a client application, buffer status for other applications); and identify information indicating an inactivity level of the UE (estimated duration of transmission inactivity period) and a traffic transmission/reception pattern (identifying inactivity period to report at step 405B, Fig. 4B) based on the monitored plurality of traffic transmissions/receptions associated with the plurality of applications (periodic data transmission associated with a given client application, empty buffer, data in the buffer to transmit, Par 0069) (Fig. 4A-B, 4E, Par 0061-0064, Par 0068-0070, Par 0077-0081).
		Re claim 5, Pica teaches a method performed by a base station in a wireless communication system (Fig. 4, Abstract), the method comprising:
	(i) receiving, from a user equipment (UE), a message (transmission inactivity notification, Fig. 4A, Fig. 4E) including information (cessation of UE data transmission, estimated duration of transmission inactivity period) on a release preference (cessation of UE data transmission) based on whether a traffic is predicted to not occur for a predetermined duration (traffic is predicted to not occur for the estimated duration of transmission inactivity period) (Fig. 4A-B, 4E, Par 0061-0064, Par 0066-0070, Par 0077-0081, Par 0083-0084); and
	(ii) determining whether to accommodate the information included in the message (deciding RRC state based on the estimated duration of the transmission inactivity period) (Fig. 4A-B, Fig. 4E, Par 0064, Par 0066-0067, Par 0080-0081, Par 0083-0084), and
	(iii) wherein the release preference (cessation of UE data transmission included in the transmission inactivity notification message) includes an indication (estimated duration of transmission inactivity period) associated with a preferred radio resource control (RRC) state (CELL_PCH, URA_PCH, Idle state) to transition out of an RRC connected mode (CELL_DCH, CELL_FACH) (Fig. 4A-B, 4E, Par 0064, Par 0066-0067, Par 0079-0081, Par 0083-0084 ---- the estimated duration of transmission inactivity period is an indication of a preferable/suitable RRC state. When the estimated duration of transmission inactivity period is long, the preferable/suitable RRC state is CELL_PCH, URA_PCH, or Idle state).
		Claim 13 recites a base station performing the steps recited in claim 5 and thereby, is rejected for the reasons discussed above with respect to claim 5.
		Re claim 8, Pica teaches to generate, a control message for a transition based on the determination (Cell Update confirm message for transitioning RRC state), and transmit, to the UE, the control message (Cell Update confirm message) (Fig. 4A, Fig. 4E, Par 0066-0067, Par 0083-0084).
Relevant Prior Art
		Dahod et al (US 20140233459 A1) discloses that a base station determines the transmission inactivity period for a UE based on the data transmission/reception of a plurality of applications. The longest inactivity period from the plurality of applications is selected to monitor the data transmission/reception pattern for the plurality of applications. If the UE does not transmit/receive data for any application of the plurality of applications for a duration exceeding the longest inactivity period, the UE is transitioned to idle state (Fig. 4-5, Par 0090).












Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473